Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly added claims are directed to an invention (Group II - claim 21: one or more components of the readhead are contained within an outer casing and a gap is present all the way around the outer case of the scale signal receiver, the only contact between the readhead and the protective housing is between (i) a seal of the protective housing and (ii) a blade-like member by which the scale signal receiver is supported within the protective housing, and there is no contact between  the readhead and the scale that is insider the protective housing; and Group III – claim 22: an outer case within which components of the readhead including (i) a sensor for detecting a scale signal from the scale and (ii) at least one of a lens, diffraction grating, and mirror are contained) that is independent or distinct from the invention originally claimed (Group I – claim 1: the electric components of the readhead that are located inside the protective housing, thereby being protected from contamination that enters the protective housing; and wherein the outer case has an Ingress Protection rating of at least IP44) because these inventions as claimed do not overlap in scope and have a materially different design.  When applicant presents species claims to more than one patentably distinct species of the invention, it puts a serious burden on the examiner since the examiner should employ different search queries in finding prior art pertinent to those patentably distinct inventions.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	The non-elected claims should be canceled  in view of expediting the allowance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, “the electronic” should be changed to --electronic--. 

Allowable Subject Matter
Claims 1, 3-7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 3-7 and 9-20, these claims are allowed in view of the applicant’s arguments set forth in pages 8-11 of the amendment filed on 7/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878